Citation Nr: 1502497	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968 and from February 1976 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2014, the Board remanded the claim for a VA examination to obtain an adequate medical opinion as to the etiology of the Veteran's psychiatric disability based on an inclusive review of the record, to include service records that indicated psychiatric treatment.  The Veteran underwent an examination in July 2014 and the RO sought an addendum opinion in October 2014.  Unfortunately, the Board finds that both the July 2014 and October 2014 opinions are inadequate; it is unclear from either report that the examiner reviewed the Veteran's service records as instructed by the Board.  In addition, the rationale provided regarding the relationship between the Veteran's diagnosed depression and his military service lacks detail based upon the facts of the case.  Thus, the claim must be remanded again pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To obtain an adequate medical opinion.

The Veteran served in the military for 20 years and 6 months.  During service, he was treated for alcohol abuse in December 1981 and February 1982.  In June 1991, he sought treatment for an "acute stress related crisis" related to working at the Combat Information Center (CIC).  It was indicated he had moderate depression of two to three month duration.  In a May 1992 follow-up to the psychological consultation, it was noted the Veteran was taking an antidepressant for his psychological complaints, to include depression, decreased sleep and increased irritability.  At that time, he was assessed with "[p]hase of life problems (retirement from Navy)." 
 
In 2001, the Veteran sought rehabilitation for alcohol dependence; he indicated he was easily agitated and depressed.  It was noted he had attended previous rehabilitation programs and was taking antidepressants.  Continuing treatment for depression appears in VA treatment records, although the records do not provide information regarding the etiology of his continuing mental health concerns.

In an October 2008 VA treatment record, the Veteran described flashbacks, nightmares, disturbed sleep, breaking out in a cold sweat and hearing voices telling him that he "might be the next one coming home in a body bag."  He indicated that this happened 4 to 5 times a week and had begun within the past year, although he was unable to identify any specific catalyst.  He indicated that he would scream in his sleep and wake his wife up. He stated that he had a nervous breakdown while serving in Desert Storm and had to be removed from his radar operator post and reassigned to a filing job.  The Veteran admitted to having problems with alcohol for several years before initially seeking treatment.  The treatment provider diagnosed PTSD; ETOH dependence - in remission.  

In June 2009, after filing for service connection, the Veteran had a VA examination.  It was noted he was taking Prozac.  It was indicated he did well on that medication until he consumed alcohol.  The Veteran reported that while in the Navy, the preacher on board his ship said that the soldiers should be careful or they could come back in "one of those", referring to empty body bags.  The Veteran indicated that this memory occasionally interrupted his sleep.  It was noted that the Veteran did not have combat experience and was not able to do his job toward the end of his enlistment because he had not "learned what he was supposed to learn."  The examiner indicated the only stress the Veteran had experienced was the death of his wife.  The examiner commented that "[a]t this point, the only symptom that [the Veteran] refers to [is] the dream about the prea[c]her on the boat and I suspect that this is his way of warning himself about his impending doom if he continues to drink which he does."  The examiner indicated that the Veteran did not meet the criteria necessary for a diagnosis of PTSD and assessed "Depression recurrent".  The examiner indicated that the Veteran's depression became more pronounced due to his alcoholism.  Without explanation, the examiner stated: "It might also be noted that his depression and alcoholism are not result of his military experience."  The examiner stressed her opinion that the Veteran would be "fine if he could stop his alcohol completely and take his antidepressant."

In May 2014, the Board reviewed the record and found the opinion regarding the relationship between depression and the Veteran's active duty service to be inadequate because it was not supported by a rationale.  The Board also noted that the examiner did not address at all the Veteran's psychological treatment while on active duty.  The Board also sought clarification as to the Veteran's diagnoses given the October 2008 record containing an assessment of PTSD. 

Following the remand, the Veteran was scheduled for another examination in July 2014.  It was again determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner assessed "Unspecified Depressive Disorder."  The Veteran reported he had been depressed for some time and explained that he had become severely ill with pneumonia and alcohol dependence and during his rehabilitation, he initially felt depressed.  The Veteran indicated he was having nightmares and would walk up screaming.  No details were provided as to his experiences in service and it was noted he denied problems with anxiety.  The examiner stated plainly that the Veteran's depression, "by time of onset, is not due to or caused by his military experience."  No further rationale was provided and the examiner did not make reference to the Veteran's treatment during service.

Thereafter, in September 2014, the RO requested an addendum opinion.  The RO repeated the Board's remand instructions, to include asking the examiner to diagnose PTSD or rule it out as a diagnosis and to provide etiology opinions as to PTSD, if applicable, or, as to any other diagnosed acquired psychiatric disability.  The instructions specifically asked the examiner to address the Veteran's "in-service psychological treatment, as well as his competent reports regarding the frequency and severity of his psychiatric symptoms since service." 
In October 2014, the VA examiner who had provided the July 2014 VA examination submitted an addendum opinion.  He indicated there was no diagnosis of PTSD and the Veteran only had depression.  He quoted from his July 2014 report and indicated that his rationale for the determinations that the Veteran did not have PTSD; that he did have depression and that the depression was not due to or caused by his military service was "thoroughly laid out in the original report."  No additional details were added and no treatment reports or records were specifically considered or discussed.

The Board finds that the inadequacies that were noted in the initial June 2009 examination report and in the July 2014 examination report have not been cured.  The October 2014 addendum opinion did not provide any further information and the examiner did not address the Veteran's in-service treatment or post service treatment as part of his analysis as requested by the Board and the RO.

For this reason, the Board will remand the claim again for another VA examination with a different examiner than those who provided the 2009 and 2014 examinations. 

The Board could simply ask for a clarifying opinion; however, neither examination report seems to provide much consideration of what the Veteran actually experienced during his 20 years of military service.  The Board will ask for another examination in order to give the Veteran every opportunity to substantiate his claim and to supplement the record to the greatest possible degree.  If the Veteran does not wish to undergo another examination, an examiner who has not yet reviewed the claim should be asked to review the record in its entirety and to provide the requested opinion based on consideration of all treatment records, to include those from service.

The Board finds it notable that the examiner in 2009 seemed to indicate that the Veteran had underlying depression that was not caused by his admitted problems with alcohol.  As of yet, the record does not contain an adequate medical opinion as to the etiology of the Veteran's depression; the Board is remanding the claim in another attempt to remedy that shortcoming in the record.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a licensed psychologist or psychiatrist who did not provide either the June 2009 or the July 2014 examination in order to ascertain the nature and etiology of any diagnosed psychiatric disabilities, to include depression.  The electronic claims file should be made available for review, and the examination report should reflect that such review occurred, to specifically include the Veteran's service treatment records. 

In the alternative, if the Veteran is unable to attend an examination; the RO should have a licensed psychologist or psychiatrist different from those who provided opinions in June 2009 or July 2014 review the electronic claims file in its entirety and provide the requested opinion.

Following a review of the claims file, the examiner should opine as to whether any diagnosed acquired psychiatric disorder is causally or etiologically related to active duty, to include the Veteran's reported experiences in Desert Storm that have reportedly led to nightmares and continuing depression.  

The examiner should specifically note the psychiatric treatment the Veteran underwent in June 1991 and the follow up consultation in May 1992 and note that it appears the Veteran's depression would exist whether or not he is currently abusing alcohol. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND, to include ensuring that there is a medical opinion of record that includes consideration of the Veteran's psychiatric treatment during service.   If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




